Opinion issued August 30, 2018




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-18-00134-CV
                             ———————————
                            TOM J. JONES, Appellant
                                          V.
 HOME HOLDINGS LP, AND SWE HOMES, FIRST CASTLE HOMES LP
             LLC AND JUAN PAREJA, Appellees


             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                       Trial Court Case No. 1105466


                           MEMORANDUM OPINION

      Appellant, Tom J. Jones, has failed to timely file a brief. See TEX. R. APP. P.

38.6(a) (governing time to file brief), 38.8(a) (governing failure of appellant to file

brief). After being notified that this appeal was subject to dismissal, appellant did

not adequately respond.      See TEX. R. APP. P. 42.3(b) (allowing involuntary
dismissal of case).

      We dismiss the appeal for want of prosecution for failure to timely file a

brief. We dismiss any pending motions as moot.



                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Brown and Caughey.




                                       2